Citation Nr: 0117932	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for back injury, and if 
so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.  In May 1999 the RO informed the veteran 
that new and material evidence had not been submitted.  The 
veteran filed a timely notice of disagreement in July 1999, 
which was followed by the RO issuing a statement of the case 
that same month.  The veteran filed a timely substantive 
appeal in January 2000.

To establish jurisdiction over this matter, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim for basic eligibility 
for VA benefits.  38 C.F.R. §§ 5108, 7104 (2000).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 1996). 


FINDINGS OF FACT

1.  By a Board decision in May 1985, the claim for service 
connection for a back injury was denied.

2.  The evidence submitted since the May 1985 Board decision 
pertinent to the claim for service connection for a back 
injury bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.




CONCLUSION OF LAW

1.  The May 1985 Board decision that denied service 
connection for a back injury is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

2.  New and material evidence has been submitted since the 
May 1985 Board decision and the claim is reopened.  
38 U.S.C.A. §§  5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), it was held 
"in order to reopen a previously and finally disallowed 
claim . . . there must be 'new and material evidence 
presented or secured' . . . since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2000).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change eliminating the concept 
of a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  Moreover, it was 
also held that a claim for service connection was "well 
grounded" when three basic elements are satisfied with 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, supra.  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

It has been further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The veteran's claim for service connection for a back injury 
was denied in May 1985 based on the following factors: (1) 
the veteran did not manifest a chronic back disability in 
service; (2) the veteran was diagnosed as having degenerative 
joint disease of the spine (arthritis) many years after 
discharge; and, (3) degenerative joint disease was not shown 
to be disabling to a degree of 10 percent within one year of 
separation.  

The record in May 1985 consisted of an Organization or 
Detachment Commander's Report and the Daily Sick Report for 
the 63rd Infantry Regiment, Company "A" dated between 
December 1952 and February 1953, an Admission and Disposition 
Sheet from the U.S. Army Hospital at Fort Ord, three letters 
addressed to J.S. and postmarked in January 1953, a lay 
statement from J.S. dated in September 1983, and a Hospital 
Summary from VA Medical Center (MC).  The reports from the 
veteran's unit reflect that he received both inpatient and 
outpatient treatment in January 1953 and February 1953.  The 
records do not disclose a diagnosis.  The letters are signed 
by B.S., R.B. and the veteran.  Each letter refers to the 
truck accident and the veteran's involvement.  The letters 
indicate that the veteran was not badly injured.  The lay 
statement written by the veteran's former wife, J.S., states 
that the veteran injured his back in a truck accident in 
January 1953.  J.S. further states that the veteran had an 
area in his back that had no feeling and was told by doctors 
that he might develop arthritis later on.  The VAMC report 
states that the veteran has degenerative joint disease of the 
spine, L5-S1. 

Since the May 1985 Board decision the veteran has resubmitted 
the three letters addressed to J.S. and postmarked in January 
1953, a lay statement from J.S. dated in April 1999, 
inpatient records from VAMC-Prescott, Arizona from August 
1997 to September 1997, and outpatient records from VAMC-
Prescott dated from September 1997 through May 1998, a 
statement from G.W. dated in October 1997, and a statement 
from Dr. L.R.S, D.C. dated in April 1999, with records 
attached.  

The three letters addressed to J.S. are merely copies of 
letters submitted prior to May 1985, and as such, they are 
redundant.  Consequently, these letters do not represent new 
and material evidence.  The new lay statement from J.S. 
reiterates the contents of her September 1983 statement, only 
in greater detail as to the veteran's unit of assignment.  
Accordingly, the April 1999 statement is cumulative and 
redundant; it is not new and material.  The VAMC-Prescott 
inpatient records reveal one admission diagnosis and a total 
of eight discharge diagnoses, which do not include 
degenerative joint disease of the spine.  These records, 
although new and not previously considered, do not present 
"material" evidence to support the claim. VAMC-Prescott 
outpatient records do not disclose complaint, treatment or 
diagnosis of back problems or degenerative joint disease of 
the spine.  Consequently, although new, these records do not 
constitute material evidence that supports the claim.   The 
letter from G.W. addresses the status of the veteran's 
participation in an unrelated outpatient program; it is not 
material under § 3.156.

Dr. S.' report reveals that he examined the veteran in March 
1999.  The veteran presented with complaints of constant, 
mild to moderate pain in his midback or thoracic spine.  When 
Dr. S. questioned the veteran concerning the origin of his 
symptoms, the veteran informed him that he was involved in a 
truck accident while in the Army in 1953.  Physical 
examination of the veteran demonstrated a hyperlordosis of 
the thoracic spine.  Range of motion showed extension of the 
thoracic spine was markedly diminished.  The X-ray of the 
thoracic spine was interpreted to show "accelerated" 
degeneration of the thoracic spine.  The vertebral bodies 
have irregular margins and appear to have osteophytic and 
osteoblastic changes consistent with posttraumatic 
instability.  Disc spaces between T6-T10 were greatly 
diminished.  Dr. S. opined that these findings are consistent 
with degenerative changes due to past trauma.  Pain symptoms 
were subjective and were reproduced by motion palpation.  
Neurological and orthopedic findings were negative.

For the limited purpose of determining whether new and 
material evidence has been submitted, the evidence submitted 
by and on behalf of the claimant must be presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
exceptions to this presumption are where the evidentiary 
assertion is inherently incredible or when the facts asserted 
are beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("This is not to 
say that the Justus credibility rule is boundless or blind; 
if the newly submitted evidence is inherently false or untrue 
. . . the Justus credibility rule simply would not apply.")

Dr. S.'s report bears directly and substantially upon the 
veteran's claim in that it presents nexus evidence that 
appears to link a current disability to a past injury in 
service.  Since the only injury mentioned in the report was 
the one indicated to have occurred during active duty, the 
obvious inference is that the medical provider was linking 
the current disability to service.  Medical evidence has not 
been previously presented and as such, is new.  A nexus 
between the current disability and in service disease or 
injury is required to demonstrate a service connection.  
Therefore, the evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  Nothing 
appears in the report to indicate that the findings or 
opinion is inherently false or untrue.  Thus, at this point 
the report must be presumed credible.  Accordingly, the Board 
finds that new and material evidence has been presented and 
the claim is reopened.






ORDER

New and material evidence having been submitted, the claim 
for service connection for a back injury is reopened.



REMAND

The Board has determined that the nexus opinion relating the 
veteran's current disability to his inservice injury 
constitutes new and material evidence in this matter.  
However, as the RO aptly points out, the medical opinion is 
not based on a full review of the record.  In this regard, 
the Board notes that in 1983 the veteran underwent a 
lumbosacral spine series of X-rays.  At that time an initial 
diagnosis was made of degenerative joint disease of the 
spine, L5-S1.  The Board finds that further medical 
development is required under recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereafter VCAA).  Development 
should include the procurement of VAMC inpatient records from 
December 1982 to January 1983, followed by a medical 
examination.

The salient features of the VCAA (and where they will be 
codified in title 38 United States Code) may be summarized as 
imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to obtain the inpatient records from 
VAMC-Loma Linda, California, from 
December 1982 to January 1983.  The RO 
should obtain the original X-ray films of 
the lumbosacral spine, if available.  

In accordance with the VCAA, the RO must 
discharge the obligations set out in (7) 
above with respect to any Federal 
government records.

3.  After the VA inpatient records, 
including the lumbosacral X-rays, if 
available, have been associated with the 
claims folder, the veteran should be 
afforded an examination by an 
appropriately qualified physician to 
determine the nature, status and etiology 
of any current back disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

After the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Is there a current diagnosis of a 
back disability?

(b) If there is a current diagnosis of a 
back disability, what is the degree of 
medical probability that there is a 
causal relationship between the 
appellant's current back disorder and 
service, including any in-service injury?  
In this context, the physician is 
requested to comment upon whether the X-
rays of the thoracic spine demonstrate 
"accelerated" degenerative changes and, 
if so, what are the features that 
establish the presence of "accelerated" 
degenerative changes?  

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current back 
disability causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
back disorder.

5. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


